Citation Nr: 9914170	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a gunshot wound with retained foreign body 
of the left lower lobe and injury to muscle group XXI.

3.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1943 to June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that additional evidence has been received 
subsequent to the most recent review of the veteran's claims 
by the RO.  The veteran was also scheduled for an additional 
hearing.  However, in a letter dated October 1998, the 
veteran's representative waived RO review of the additional 
evidence, and canceled the veteran's request for a hearing.

The issue of entitlement to an evaluation in excess of 20 
percent for the residuals of a gunshot wound with retained 
foreign body of the left lower lobe and injury to muscle 
group XXI will be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is productive of 
symptomatology that includes occupational and social 
impairment with deficiencies in most areas, including work 
and family relations, suicidal ideation, near-continuous 
depression that affects his ability to function 
independently, appropriately and effectively, impaired 
impulse control, and an inability to establish and maintain 
effective relationships.  The disability does not result in 
totally incapacitating psychoneurotic symptoms or total 
occupational and social impairment.  

2.  The service medical records are negative for hearing 
loss; the veteran was exposed to acoustic trauma while in 
service.  

3.  The veteran currently has bilateral sensorineural hearing 
loss which medical opinion states is the result of the 
acoustic trauma sustained in service.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for anxiety 
disorder have been met; the criteria for an evaluation in 
excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Code 9400 (1996); 
38 C.F.R. §§ 4.7, 4.130, Code 9400 (1998).  

2.  Bilateral hearing loss was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The veteran contends that the evaluation for his anxiety 
disorder is inadequate to reflect its current level of 
severity.  He states that his disability has left him very 
depressed and isolated.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
anxiety state was established in a December 1950 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  The 10 percent evaluation remained in effect 
until it was increased to the current 30 percent rating in a 
September 1996 rating decision promulgated during the course 
of this appeal.  

After the veteran submitted his claim for entitlement to an 
increased rating, the VA amended its regulations pertaining 
to the rating schedule for mental disorders, including 
generalized anxiety disorder.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9400 (1998).  These regulations became 
effective on November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO considered both the old and new regulations in a June 
1997 supplemental statement of the case.  Therefore, the 
Board will review the veteran's claim under the regulations 
in effect both before and after November 7, 1996, and if one 
version results in a higher evaluation than the other, than 
that will be the version that is applied.

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to generalized anxiety disorder, then a 100 percent 
evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of generalized 
anxiety disorder, a 70 percent evaluation is warranted.  
Generalized anxiety disorder which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment merits continuation 
of the current 30 percent evaluation.  38 C.F.R. § 4.132, 
Code 9400.  

Under the regulations currently in effect, generalized 
anxiety disorder is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).

The evidence includes VA treatment records dated January 
1995.  These show that the veteran had not been seen for 
depression for several years.  Currently, he slept for long 
periods, and did not want to get out of his bed for any 
activity.  He had also lost his appetite.  The veteran 
complained of five years of depression with hypersomnia.  He 
had a decreased self esteem and a sense of failure.  He was 
noted to have been wounded during service, and to have been 
the victim of an armed robbery after service.  His daughter 
had also been murdered in the 1970s.  On examination, the 
veteran appeared sad with motor retardation.  His speech and 
thinking were slowed.  He was negative for suicidal 
ideations, panic attacks, or psychotic symptoms.  The veteran 
was positive for constructional deficits and aphasia.  The 
diagnoses included a major depressive disorder superimposed 
on dysthymia.  

February 1995 records state that the veteran remained 
depressed.  He continued to sleep a lot, and complained of 
hopelessness.  

The record shows that the veteran was afforded a VA 
psychiatric examination in March 1995.  He complained of 
anxiety, depression, nervousness, insomnia, nightmares, 
occasional suicidal ideations, isolation from friends and 
family, problems holding jobs, a short temper, and alcohol 
abuse.  The veteran had been retired since 1985.  He had been 
married and divorced three times, and had four adult 
children.  Alcohol use had ended in 1978.  He spent his days 
sleeping and watching television.  On mental status 
examination, the veteran had fair personal hygiene.  There 
was no evidence of agitation or catatonia.  His speech was 
slow, low, and monotonous at times, but then louder at other 
times.  His mood was unstable, with occasional anxiety and 
irritability.  His affect was labile.  There was no evidence 
of perceptual disturbances or delusional ideas.  He admitted 
occasional suicidal ideas.  His memory was fair except for 
recent memory and recall memory.  The veteran said that he 
could remember everything in his past.  His concentration, 
calculation, and orientation were poor.  The diagnoses 
included dysthymic disorder, and his score on the Global 
Assessment of Functioning (GAF) scale was 40.  

VA treatment records from March 1995 to February 1997 are 
also contained in the claims folder.  These records show that 
the veteran continued to be seen on a regular basis for his 
anxiety.  In March 1995, the veteran remained fairly stable.  
He did not have any psychotic symptoms.  The diagnoses were 
major depressive episode, and dysthymia.  

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1995.  He testified that he did not 
experience sleep problems, but that his anxiety forced him to 
keep to himself.  The veteran reported suicidal thoughts, but 
they were not frequent.  He socialized with Alcoholics 
Anonymous, and he had friends in that organization.  However, 
he did not get involved in any other groups for recreational 
purposes.  See Transcript. 

June 1995 VA treatment records show that the veteran 
continued to be negative for psychotic symptoms, but he was 
paranoid.  The diagnosis was depression.  The veteran 
continued to be stable in July 1995 and August 1995.  
December 1995 records indicate that the veteran was negative 
for acute changes, and was still stable.  

January 1996 records state that there were no acute changes 
in the veteran's mental status examination.  He did seem more 
depressed.  March 1996 records describe the veteran as very 
isolated, which was self imposed.  The diagnoses in April 
1996 included depression, and schizotypal traits.  He 
complained of irritability with continued depression in June 
1996.  The diagnosis was dysthymia.  August 1996 records 
described episodic depression.  

The veteran underwent VA evaluation in August 1996.  He 
complained of anxiety, panic, avoidance, shortness of breath, 
dizziness, fear of losing control, depression, sleep 
problems, guilt, death wishes, and suicidal thoughts.  He 
also had flashbacks, intrusive thoughts, and reliving of 
wartime experiences.  His traumatic wartime experiences were 
noted, as well as his post service history.  The veteran had 
not responded to the medication that was given to him.  He 
did not like to use it, but feared a relapse to drinking if 
he did not.  The veteran was cooperative, and his affect was 
depressed and anxious.  The assessment was post-traumatic 
stress disorder (PTSD), panic, and agoraphobia.  

The veteran appeared at an additional hearing before a 
hearing officer in August 1996.  He testified that he 
received monthly treatment for his anxiety disorder.  He 
experienced anxiety attacks on a daily basis.  The veteran 
would stay up very late at night watching television, and 
then spend most of his day sleeping.  He said he kept to 
himself.  He had abused drugs and alcohol after service, but 
had been sober since 1978.  The veteran said that he did not 
have any friends whatsoever, including a best friend or a 
girl friend.  He had been given medication, but it was 
gradually ended due to the side effects.  The veteran only 
drove when he had to, and he had most of his meals at home.  
He believed he had withdrawn from society, and noted that he 
no longer even attended church or his Alcoholic Anonymous 
meetings.  See Transcript. 

October 1996 records state that the veteran had been very 
depressed and unable to sleep.  He complained of isolation, 
flashbacks, nightmares, and arousal symptoms, and he 
indicated he was unable to get along with others.  The 
veteran had not responded to medication, and was unhappy with 
the side effects.  His panic and his agoraphobia continued.  
His mood was labile, and at times violent. 

January 1997 records indicate that the veteran remained very 
anxious and depressed.  The assessment was PTSD, panic, 
agoraphobia, and alcoholism in remission.  

The veteran underwent a VA psychological evaluation in July 
1998.  He stated that he frequently cried.  Other people, 
especially crowds, bothered him.  The veteran said he felt 
alone and depressed.  He also reported suicidal thoughts, and 
said that he would sleep for long periods.  He forced himself 
to attend church and Alcoholic's Anonymous meetings, and he 
felt that this helped.  The veteran described his wartime 
experiences.  He estimated that he had between 30 and 40 jobs 
after discharge, with the longest lasting for six years.  He 
had last worked in 1985.  On mental status examination, the 
veteran was alert and oriented, and arrived promptly and 
neatly dressed.  He appeared tense, and his affect was 
anxious and despairing.  He described his mood as depressed.  
The veteran reported suicidal ideation, but denied any plan 
or intent.  He had a history of trouble controlling violent 
behavior, and since he lived alone this would manifest in 
episodes of cursing to himself.  There was no evidence of a 
thought disorder, and he relaxed somewhat toward the end of 
the interview.  He talked about feeling that his life had 
been a failure.  His cognitive functioning and judgment 
appeared intact, and he had insight into his problems.  The 
diagnoses included PTSD, and major depressive disorder.  His 
GAF score was 41.  

A July 1998 VA behavioral assessment is also of record.  His 
problems and complaints included jealousy, mistrust, 
paranoia, flashbacks, anger, hypervigilance, intrusive 
thoughts, communication problems, guilt feelings, self 
destructive tendencies, sleep problems, depression, 
anhedonia, and fear.  The veteran did his own chores, and had 
no communication problems.  He was mostly isolated.  The 
veteran's mood was anxious, his insight was fair, his affect 
was depressed, and his judgment was poor.  The initial 
evaluation summary stated that the veteran had suffered from 
PSTD, major depression, and delusional disorder.  He was 
extremely depressed and isolated.  He was also agoraphobic.  
The veteran had recently lost his girlfriend and was in deep 
grief.  The diagnoses included PTSD and major depression. 

An October 1998 statement signed by a VA doctor with the PTSD 
program and a VA therapist state that the veteran had been 
under treatment since January 1996 to reduce his irrational 
thoughts, jealousy, mistrust, communication problems, and his 
destructive tendencies toward himself and others.  He had 
multiple failed marriages with complete rejection from his 
children.  He was a loner who avoided others due to his 
hypervigilance.  The veteran's lack of sleep exacerbated his 
anhedonic view of life, and suicidal thoughts were common.  
He attempted to project a positive demeanor, but was easily 
agitated with intense mood changes.  His life was noted to 
have deficiencies in most areas with no indication of change.  
They believed the veteran should be evaluated as higher than 
50 percent disabled.  

An additional letter dated February 1999 from the VA doctor 
and the VA therapist has also been received.  They opined 
that the severity of the veteran's combat traumas had not 
been fully considered in the previous rating decisions.  The 
veteran had suffered severely for over 50 years with 
flashbacks, intrusive thoughts, sleep disturbances with 
nightmares, self-destructive behaviors of suicidal ideation, 
isolation, and four failed marriages in which he had no 
functional relationships with any of his children.  He had 
cognitive distortions with long periods of paranoid and 
chronic depression.  The veteran attempted to present a good 
front for his medical appointments and rating interviews.  
However, his explosions in the therapeutic setting were quite 
disturbing and shameful.  He had multiple outbursts toward 
staff over the slightest of differences, and his distrust, 
paranoid beliefs, anger, and guilt continued to create 
relationship difficulties.  Considering the veteran's age and 
symptomatology, he was definitely unemployable.  His service 
connected physical disabilities exacerbated his anxiety, 
irritability, and sleep problems.  The veteran was not 
responsive to medication.  He had a poor prognosis, and a GAF 
of 30.  

The Board finds that an increased evaluation for the 
veteran's anxiety disorder is warranted.  The evidence shows 
consistent reports of suicidal ideation, as well a high level 
of anxiety.  The veteran has testified that he has anxiety 
attacks on a daily basis.  He has nearly continuous 
depression, and spends much of his day sleeping.  The veteran 
has poor impulse control, and the February 1999 letter shows 
that he has frequent outbursts at VA staff.  The veteran 
states he has no friends, and socializes only occasionally at 
Alcoholic Anonymous meetings.  He has poor relationships with 
his children.  The veteran is isolated from the community, 
and has a near inability to establish or maintain effective 
relationships.  His symptoms also include flashbacks, 
intrusive thoughts, and nightmares involving his wartime 
experiences.  His VA doctor and therapist have stated that he 
has deficiencies in most areas of life.  The veteran's most 
recent GAF score was 30, and the previous score was 40.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 31 to 40 represents some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A score of 21 to 30 represents behavior 
that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas.  
Ibid.  The Board finds that the evidence supports entitlement 
to a 70 percent evaluation for the veteran's anxiety disorder 
under the new criteria in effect from November 1996.  
38 C.F.R. § 4.130, Code 9400.  

The Board has considered entitlement to an evaluation in 
excess of 70 percent for the veteran's anxiety disorder, but 
this is not demonstrated by the evidence.  The veteran does 
not have total occupational and social impairment, and he 
continues to attend Alcoholics Anonymous on occasions.  There 
is also evidence of occasional visits with family members.  
There is no evidence of persistent delusions or 
hallucinations, or that there is a persistent danger of 
hurting himself or others.  The veteran's hygiene has been at 
least adequate, and there is no evidence of the level of 
impaired memory required for a 100 percent evaluation.  
Therefore, an evaluation greater than 70 percent is not 
merited under the current rating code.  38 C.F.R. § 4.130, 
Code 9400.  

The Board has also considered entitlement to a 100 percent 
evaluation under the rating code in effect prior to November 
1996, but an increased evaluation under this criteria is also 
not warranted.  The evidence does not show totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
He lives alone, is able to meet his needs, and can drive and 
shop for himself when needed.  Furthermore, the veteran is 
not demonstrably unable to obtain employment solely as a 
result of his anxiety disorder.  The February 1999 statement 
that he is unemployable has been considered, but this was 
attributed in part due to his age and some of his physical 
impairments were mentioned.  These are not factors for 
consideration when rating the psychiatric disability.  The 
competent evidence does not reflect such pronounced 
psychiatric symptomatology as to warrant a total schedular 
rating.  Therefore, entitlement to an evaluation of greater 
than 70 percent is not merited under the old rating criteria.  
38 C.F.R. § 4.132, Code 9400 (1996).  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If other organic diseases of 
the nervous system, including hearing loss, become manifest 
to a degree of 10 percent within one year of separation from 
active service, then they are presumed to have been incurred 
during active service, even though there is no evidence of 
them during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that the Department of 
Veterans Affairs has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The service medical records show that the veteran was injured 
by the explosion of a gun during practice firing.  His 
complaints included ringing of the ears.  However, the 
service medical records are negative for a diagnosis or 
complaints of hearing loss.  The June 1946 discharge 
examination shows that the veteran's hearing was 15/15 
bilaterally for both whispered and spoken voice.  

The post service records show that the veteran was afforded 
VA examinations in December 1949.  He reported that he was 
unable to hear very well at times at the psychiatric 
examination.  A history of deafness was noted on the general 
medical examination.  Ordinary conversation was heard from 
one foot away.  The diagnoses included cerebral concussion 
with ringing in the ears.  

A May 1950 memorandum from the RO notes that there were 
deficiencies in the December 1949 examination.  One of the 
deficiencies specifically noted that a hearing examination 
was to be conducted.  Therefore, the veteran was afforded a 
VA hearing examination in September 1950.  He did not 
complain of any trouble hearing, but said that he 
occasionally had a little ringing in his ears.  His hearing 
was to 20 feet for both the right and left ear.  The Weber 
was not lateralized, and the Rinne was positive.  The 
examiner noted that there had been some confusion in this 
case, and that the veteran had been mistakenly credited with 
one foot hearing in each ear.  This was noted to be an error.  
The examiner also noted that the veteran did not appear to 
have any difficulty hearing at any time during the 
examination.  

Private medical records dated from August 1992 to September 
1993 are contained in the claims folder.  These records show 
that the veteran received treatment for various ear 
infections during this period.  There were no complaints or 
diagnoses pertaining to a hearing loss.  

The veteran testified at the May 1995 hearing that he 
sustained a concussion and ringing of the ears as a result of 
the nearby explosion of a gun.  He stated that he had 
experienced ringing of his ears since that time, and that 
this interfered with his hearing.  See Transcript. 

The veteran was afforded a VA audiological evaluation in 
December 1994.  He had pure tone thresholds of 15, 30, 55, 
and 80 decibels at the frequencies of 1000, 2000, 3000, and 
4000 Hertz for the right ear.  The left ear had pure tone 
thresholds of 15, 30, 45, and 60 decibels at these same 
frequencies.  Speech recognition was 92 percent for the right 
ear, and 96 percent for the left ear.  The diagnosis was 
bilateral high frequency sensorineural hearing loss.  

The veteran underwent an additional VA examination in April 
1998.  The right ear had pure tone thresholds of 10, 15, 40, 
65, and 85 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear had pure tone thresholds of 10, 
15, 35, 60, and 90 decibels at these same frequencies.  The 
right ear had speech recognition of 90 percent, and the left 
ear had speech recognition of 88 percent.  The audiologist 
stated that the veteran had sensorineural hearing loss in 
both ears secondary to acoustic trauma.  The veteran was also 
examined by the otolaryngologist at this time.  The diagnoses 
included bilateral neural sensory hearing loss, and exposure 
to noise.  The examiner expressed the opinion that the 
veteran's exposure to the guns in service had contributed to 
his hearing loss and tinnitus over the years.  

The Board finds that the evidence supports entitlement to 
service connection for bilateral hearing loss.  The service 
medical records are negative for hearing loss.  However, 
these records do show that the veteran was exposed to an 
acoustic trauma that was significant enough to cause a 
concussion and ringing of the ears.  Although the September 
1950 VA examination was negative for a hearing loss, the 
December 1994 and April 1998 VA examinations have both 
demonstrated hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  Both the April 1998 audiologist and the April 1998 
doctor have stated that the hearing loss is the result of 
acoustic trauma.  The April 1998 VA doctor has stated that 
the current hearing loss is the result of the acoustic trauma 
during service.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Therefore, as the evidence shows that the veteran was exposed 
to acoustic trauma during service, and as medical opinion has 
stated that the veteran's current hearing loss is the result 
of that acoustic trauma, entitlement to service connection 
for bilateral hearing loss is warranted.  

ORDER


Entitlement to an evaluation of 70 percent for anxiety 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to service connection for bilateral hearing loss 
is granted. 


REMAND

The veteran contends that the residuals of his service 
connected gunshot wound with retained foreign body of the 
left lower lobe and injury to muscle group XXI have increased 
in severity.  He states that he experiences pain at the wound 
site and with deep breathing, and that he has some dyspnea 
with exertion.

The record shows that entitlement to service connection for 
the residuals of a gunshot wound to the left lower lobe with 
retained foreign body anteriorly, muscle group XXI, was 
established in a December 1950 rating decision.  A 20 percent 
evaluation was assigned for this disability under the rating 
code for the residuals of injuries to the pleural cavity, 
including gunshot wounds.  Under this rating code, a 60 
percent evaluation was warranted for severe residuals, a 40 
percent evaluation was merited for moderately severe 
residuals, and a 20 percent rating was assigned for moderate 
residuals.  38 C.F.R. § 4.97, Code 6818 (1996).  The original 
20 percent evaluation currently remains in effect.  

The regulations governing the evaluation of the veteran's 
disability changed during the course of his appeal, effective 
June 3, 1997.  When a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In this case, the rating code under which the veteran was 
formerly evaluated was eliminated.  The current rating code 
does not contain an entry for injuries to the pleural cavity, 
including gunshot wounds.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The RO has 
evaluated the veteran's disability under 38 C.F.R. § 4.97, 
Code 6817 (1998), the rating code for pulmonary vascular 
disease.  

The RO evaluated the veteran's disability under 38 C.F.R. 
§ 4.97, Code 6817 in an August 1998 supplemental statement of 
the case.  This rating code provides for a 100 percent 
evaluation for primary pulmonary hypertension with additional 
symptomatology, a 60 percent evaluation for chronic pulmonary 
thromboembolism with additional symptomatology, a 30 percent 
evaluation for a symptomatic disability following resolution 
of acute pulmonary embolism, and a zero percent evaluation 
for an asymptomatic disability.  There is no provision for a 
20 percent evaluation.  38 C.F.R. § 4.97, Code 6817 (1998).  

The RO last reviewed the veteran's claim in an August 1998 
supplemental statement of the case, in which the 20 percent 
evaluation was confirmed.  However, the supplemental 
statement of the case misstated the provisions of 38 C.F.R. 
§ 4.97, Code 6817, in that it informed the veteran that a 20 
percent evaluation was merited for a symptomatic condition 
following resolution of acute pulmonary embolism.  As noted 
above, there is not a 20 percent evaluation under this 
provision.  Furthermore, there is no indication that the 
veteran was evaluated under both the new and old rating 
provisions, or that the RO considered which might be most 
favorable to the veteran.  The Board believes that the 
veteran should be provided with the proper laws and 
regulations governing the evaluation of his disability, as 
well as an explanation of how the RO reached the current 
evaluation.  Furthermore, the veteran should have his 
disability evaluated under both the new and old provisions of 
the rating code.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Therefore, in order to assist the veteran in the 
development of his claim and to afford him due process, the 
Board finds that this issue should be remanded to the RO for 
the following action:

1.  The RO should evaluate the veteran's 
service connected residuals of a gunshot 
wound with retained foreign body of the 
left lower lobe and injury to muscle 
group XXI under both the regulations in 
effect both before and after June 3, 
1997, and the version most favorable to 
the veteran should be applied.  See 
Karnas.

2.  After the development requested above 
has been completed to the extent 
possible, if any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
supplemental statement of the case should 
include an accurate recitation of all 
laws and regulations not previously 
provided.  Furthermore, it should contain 
a complete explanation of the basis for 
the decision, including why or why not a 
separate evaluation is warranted.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

